The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
The appellant was summoned to appear and answer, touching his property, under the provision of the statute entitled “ proceedings supplementary to execution.” In his answer he alleges that he is not a resident of San Francisco, but of another county, and that he was in San Francisco for the most part in attendance as a suitor upon the Board of United States Land Commissioners; it does not allege that at the precise time of the summons he was in attendance upon any Court as witness, juror, or party, and even if he had been this would only have exempted him from arrest in a civil action, and not from obeying any ordinary process of the Court.
The refusal to answer interrogatories was highly improper and contumacious, deserving the rebuke and punishment inflicted by the Court below. The judgment of contempt is sufficiently explicit, and the proceedings regular.
Certiorari dismissed, with costs.